UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 Or 15 (d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): January 24, 2008 JMG Exploration, Inc. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 001-32438 (Commission File Number) 20-1373949 (IRS employer identification no.) 180 South Lake Ave. Seventh Floor Pasadena, CA (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (626) 792-3842 (Registrants former name or former address, if changed since last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01 Financial Statements and Exhibits. On January 24, 2008, JMG Exploration, Inc. issued a press release reporting that Newco Group Ltd. did not accept JMGs offer to allow Newco, subject to certain conditions, to defer repayment of a $3 million loan which is currently in default until March 31, 2008. A copy of that press release is attached to this report as Exhibit 99.1. (c) Exhibits Exhibit No. Description Press Release dated January 24, 2008 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 24, 2008 JMG Exploration, Inc. /s/ Joseph W. Skeehan Joseph W. Skeehan Chief Executive Officer 3
